Beck, P. J.
(After stating the foregoing facts.) "We are of the opinion that the court erred in granting the interlocutory injunction. No property right of the children or of the petitioner was involved in this controversy. The children had been placed in the coustody of an uncle with whom their guardian had left them while he was temporarily absent in the army. The children made an affidavit in which they deposed that they were compelled to perform certain menial service at the home at Cwhich they had been left by their guardian, and that they were not properly cared for there and their rights were not duly considered. But these complaints do not show that they will in any way be endangered in the short time that would be required to test the right to their custody upon the issue being properly made in habeas-corpus proceedings. . Under the circumstances shown in this record a court of equity should not undertake to settle and adjust this domestic" difficulty in regard to the possession and custody of these children. *505They left the home where they had been placed by the regularly appointed guardian of their persons and property when he went into the army, and went on a visit to the home of petitioner, their' maternal grandfather. If it be true that the father and brother of the guardian in whose care he left the children are not proper persons to discharge the duties undertaken, and are not proper persons to have custody of children, that contention can be settled in habeas-corpus proceedings. Or, if the petitioner in this case does not care to institute habeas corpus, application for revocation of letters of guardianship and for appointment of another-guardian can soon be heard. The record does not disclose facts to show that jurisdiction of a court of equity can attach; and the court should have refused the injunction.

Judgment reversed.


All the Justices concur, except Atkinson, J., absent.